DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 7, filed on August 29, 2022, with respect to claimed features not illustrated have been fully considered and are persuasive in view of the replacement drawings.  The drawing objection has been withdrawn. 
Applicant’s arguments, see page 7, filed on August 29, 2022, with respect to minor informalities in the disclosure have been fully considered and are persuasive in view of the amendments to the specification.  The objection to the disclosure has been withdrawn. 
Applicant’s arguments, see pages 8-14, filed on August 29, 2022, with respect to inoperability and lack of patentable utility have been fully considered but they are not persuasive because they teach against the Law of Conservation of Energy. 
Applicant’s arguments, see page 7, filed on August 29, 2022, with respect to lack of antecedent basis and indefinite terms in the disclosure have been fully considered and are persuasive in view of the amendments to the specification.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejections of claims 5 and 13 has been withdrawn. 
Applicant’s arguments, see page 8, filed on August 29, 2022, with respect to anticipation over Hardy have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1-3, 6, 8, and 10-13 has been withdrawn. 
Drawings
The replacement drawings were received on August 29, 2022.  These drawings are accepted. 
Specification
The amendments to the specification, filed on August 29, 2022, have been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the disclosed invention, as recited by the claims, is inoperative and therefore lacks utility. 
The claims fail to recite a source of external energy for initiating and maintaining the operation of the “hydraulic pump motor (14)”. Without the operation of the “hydraulic pump motor (14)”, the claimed invention is not capable of circulating the working fluid to the turbine and therefore incapable of rotating the gearbox and the alternator. 
Since the invention as claimed is an “Electric power generator system” (see first four words of claims 1-13) intended to generate electric power, a system that is not capable of operating and actually generating any mechanical motion, let alone electrical power, lacks any patentable utility. 
Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. 
The claims describe what is well known to be a “Larger than Unity” machine in which the electric power “generated” by the alternator is rectified by the “electricity rectifier (30)”, accumulated by the “accumulating source of electricity (23)”, transformed back to alternating current by the “alternating current direct current inverter (25)”, and used to power the “hydraulic pump motor (14) at its start-up” to circulate a working fluid, against gravity, towards the turbine through “nozzle hose (19)” for imparting mechanical energy to the turbine, gearbox, and alternator. 
This electromechanical arrangement constitutes a closed system in which energy from the “accumulating source of electricity (23)” is rapidly depleted because the available energy is consumed in every step in which the energy is transmitted or transformed. Therefore, the patentable utility – to generate electrical power – cannot be achieved. 
Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application. 

The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility, and patentability.  
Allowable Subject Matter
The indicated allowability of claims 4, 5, 7, and 9 is withdrawn in view of the newly discovered evidence, see “comments from the inventor” in pages 8-14 of the remarks filed on August 29, 2022. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 21, 2022